Citation Nr: 1125649	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  06-06 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependents' Educational Assistance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran had active military service from April 1967 to May 1968, to include service in the Republic of Vietnam.  The Veteran died in October 1995; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in New York, New York.

In September 2008, the appellant failed to report for a scheduled Travel Board hearing.  In a June 2009 statement, she attributed her failure to appear to the actions of her former representative.  She, however, did not file a motion in writing within 15 days of the originally scheduled hearing explaining why she failed to appear and why a request for postponement was not timely filed.  Therefore, no further development with regard to a hearing is necessary.  38 C.F.R. § 20.704 (2010).

In December 2008, the Board remanded the claims for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran died in October 1995 at the Mount Sinai Hospital in the Manhattan borough of New York, New York.  Pursuant to the Board's remand, VA attempted to obtain records from that facility under the Veteran's first and last names, and that facility indicated that it was unable to locate any information on him.  The evidence of record shows, however, that the Veteran frequently identified himself using only his middle and last names.  Therefore, it is possible that the Mount Sinai Hospital has records under the Veteran's middle and last names.  Hence, VA should again attempt to obtain records from that facility.

The Veteran's death certificate reflects that he died of "natural causes."  This is only a limited death certificate.  Under New York law the appellant, as a family member, is authorized to obtain a more detailed death certificate providing a full cause of the Veteran's death beyond "natural causes."  Hence, VA should afford the appellant the opportunity to submit the more detailed death certificate.

In a December 2004 statement, Dr. Incao stated that the Veteran died from end-stage liver disease, including cirrhosis as well as hepatitis B and C.  There is currently no medical evidence of record indicating that the Veteran did not die of end-stage liver disease.  Pursuant to the Board's remand, a VA doctor reviewed the claims file in July 2009 to determine whether the cause of the Veteran's death was related to his exposure to Agent Orange in Vietnam.  The doctor noted reviewing the death certificate and the file, but stated that without the Veteran's terminal medical records, he/she could not resolve the issue without resorting to mere speculation.  Given the current absence of medical evidence showing that the Veteran did not die of end-stage liver disease, VA must have that July 2009 VA doctor review the record again and render an opinion on whether the Veteran's liver disease was related to his in-service exposure to Agent Orange.

In a September 1995 statement from Edward Tick, Ph.D., of The Sanctuary for Psychotherapy and Advanced Learning, noted that the Veteran had PTSD along with hepatitis C and related liver disease disorders.  Dr. Tick opined that "various environmental and lifestyle conditions stemming from service in Vietnam seem to relate to the possible etiology of [the Veteran's] medical condition, further complicating his psychological picture and upsetting him in his attempts to cope with his medical condition."  In light of this statement, a VA medical opinion is needed to determine whether the Veteran's PTSD contributed to his cause of death.  38 C.F.R. § 3.159 (2010).

Finally, VA should afford the appellant another opportunity to authorize the release of all records regarding the treatment of the Veteran's liver and psychiatric disorders.  

Accordingly, the case is REMANDED for the following action:
 
1.  The RO must inform the appellant that pursuant to New York law she should secure a detailed death certificate which provides the full cause of the Veteran's death.  See http://www.nyc.gov/html/doh/html/vr/vrdappl.shtml Upon receipt of this document the appellant should submit it to VA.

2.  The RO must ask the appellant to identify all providers who treated the Veteran's liver and psychiatric disorders.  She should also authorize VA in writing to secure all pertinent records from any named provider to include Dr. Incao, now of Denver, Colorado; Dr. Lups, of Liberty Medical and Therapeutic Arts; Dr. Tick of The Sanctuary for Psychotherapy and Advanced Learning; Dr. Mustafa of Kingston, New York; Dr. Catalona; Dr. Maliakkal; the Albany Medical Center Hospital; and any other named provider.  The RO must request records from all providers under both the Veteran's first, middle and last names.  Each health care provider should be asked to look for records under the Veteran's full name, as well as just his middle and last names.  Any obtained records should be associated with the Veteran's claims file.

3.  The RO must attempt to obtain all records relating to treatment of the Veteran at the Mount Sinai Hospital in the Manhattan borough of New York, New York, to include the terminal hospital report.  The RO should use the Veteran's middle and last names to request the records.  Any obtained records should be associated with the Veteran's claims file.

4.  After completion of the foregoing, and in the absence of medical evidence showing that the Veteran died to factors other than liver disease, the RO must forward the Veteran's claims file to the doctor who prepared the July 2009 medical opinion.  The claims folder and a copy of this REMAND must be made available to that doctor.  If that doctor is unavailable, the RO should arrange to have the Veteran's claims file reviewed by another physician with expertise in liver disorders.
 
Following a review of the record the physician must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran's fatal liver disease was related to in-service exposure to Agent Orange.  A complete rationale for any opinion offered must be provided.  The examiner must specifically comment on the opinions offered by Doctors Incao, Tick, and Lups.  
 
In preparing his or her opinion, the physician must note the following terms:
 
?        "It is due to" means 100 percent assurance of relationship.
?        "It is at least as likely as not" means 50 percent or more.
?        "It is not at least as likely as not" means less than a 50 percent chance.
?        "It is not due to" means 100 percent assurance of non relationship.
 
If the physician is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the physician must specifically explain why the cause of the Veteran's fatal liver disease is unknowable. 

The VA physician must append a copy of his or her curriculum vitae to the medical opinion report.

5.  After completion of the foregoing and in the absence of medical evidence showing that the Veteran died of a disorder other than liver disease, the RO must also forward the Veteran's claims file to a VA psychiatrist for a medical opinion to determine the etiology of the cause of the Veteran's death.  The claims folder and a copy of this REMAND must be made available to the examiner.  The psychiatrist must opine:

* whether it is at least as likely as not that PTSD contributed substantially or materially to his death; OR 
* whether it is at least as likely as not that PTSD combined to cause his death; OR 
* whether it is at least as likely as not that PTSD aided or lent assistance to the production of his death; OR 
* whether it is at least as likely as not, that PTSD rendered the Veteran materially less capable of resisting the effects of the fatal liver disease.  

A complete rationale for any opinion offered must be provided.

In preparing an opinion, the reviewing psychiatrist must note the following terms:

* "It is due to" means 100 percent assurance of relationship.
* "It is at least as likely as not" means 50 percent or more.
* "It is not at least as likely as not" means less than a 50 percent chance.
* "It is not due to" means 100 percent assurance of non relationship.

In preparing an opinion, the reviewing psychiatrist must know that it is not sufficient to show that the PTSD casually shared in producing death, but rather it must be shown that there was a causal connection.  

If the reviewing psychiatrist is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the reviewing psychiatrist must specifically explain why the relationship between posttraumatic stress disorder and the cause of the Veteran's death is unknowable.

The VA psychiatrist must append a copy of his or her curriculum vitae to the medical opinion report.

6.  After the development requested has been completed the RO must review the reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once.
 
7.  Thereafter, the RO should readjudicate the claims.  If any benefit is not granted, the appellant and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


